NOTICE OF ALLOWANCE

Cancellation of Non-Elected Claims
This application is in condition for allowance except for the presence of claims 13-16 directed to a non-elected invention without traverse.  Accordingly, claims 13-16 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 13-16.

Reasons for Allowance
In view of the Applicant’s amendments and response, see pages 11-16 of the response filed on October 5, 2021, claims 1, 2 and 5-12 are allowed; as the Examiner is in agreement with the arguments set forth therein.  The closest prior art of Bruce et al. (U.S. Publication No. 2015/0374868) in view of D’Onofrio et al. (U.S. Publication No. 2018/0348061) is relied upon as set forth in the Office Action filed on July 7, 2021.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 1 and 8, the instantly claimed invention is distinctly different from the closest prior art in that Bruce in view of D’Onofrio does not disclose the data logger as set forth therein; in combination with the limitations that the microprocessor comprises operating software configured to cause the microprocessor to:
Receive data transmitted from the autoclave relating to a sterilization cycle, the data relating to temperature, pressure, and duration of the cycle;
Assign a cycle number and file name associated with the received data;
Store the received data on the memory in association with the assigned cycle number and file name;
Instruct the visual display screen to display the received data and assigned cycle number on the visual display screen;
Determine if the sterilization cycle is complete;
Instruct the visual display screen to display stored data in an accelerated replay mode in a continuous loop until a new sterilization cycle is selected; and
Assign an updated cycle number and file name to incoming data associated with a new selected sterilization cycle.

As such, independent claims 1 & 8, and the claims that depend therefrom, are allowable over the closest prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799